DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,781,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims cover the limitation such as sensor device that is mounted on the boom as an attachment for the excavation to calculate and detect the position of the target area. 
Current claims claim similar subject matter that isnt patentably distinct from the parent patent. Examiner has produced the comparison of the two claims sets below. 

US 10,781 574
Current claims 
1. A shovel comprising: a traveling undercarriage; an upper turning structure turnably mounted on the traveling undercarriage; an attachment including a boom attached to the upper turning structure, an aim attached to the boom, and an end attachment attached to the arm; an object detecting device configured to detect an object in an area around the shovel; and a processor configured to calculate a position at which the end attachment is located when excavation with the end attachment is 
2. The shovel as claimed in claim 1, wherein the processor is configured to calculate a target line serving as a target along which the end attachment moves, based on the relative positional relationship, and to control the movement of the at least one of the attachment and the upper turning structure along the calculated target line.
3. The shovel as claimed in claim 2, wherein the processor is configured to slow movements of the attachment and the upper turning structure within a final position range of the target line.
4. The shovel as claimed in claim 2, wherein the target line is a trajectory line along which the end attachment travels a shortest distance to a target position while avoiding a contact with the object.
5. The shovel as claimed in claim 2, wherein the target line is generated between the object and a movement trajectory line in a case of independently performing a turning operation to a loading position after independently performing a boom raising operation from the calculated position of the end attachment.
6. The shovel as claimed in claim 1, wherein the processor is configured to slow the movement of the at least one of the attachment and the upper turning structure, the movement being 
7. The shovel as claimed in claim 1, wherein the relative positional relationship includes height information, and the object detecting device is configured to detect a height of the object.
8. The shovel as claimed in claim 1, wherein the processor is configured to control a control pressure to a flow control valve, the control pressure being generated by a lever operation.
9. The shovel as claimed in claim 1, wherein the object detecting device includes at least one of a camera and a millimeter wave radar.


an attachment including a boom attached to the upper turning structure, an arm attached 
an object detecting device configured to detect an object of detection in an area around the shovel; and
 a processor configured to calculate a relative positional relationship between a position at which the end attachment is located when excavation with the end attachment is completed and a position of the object of detection detected by the object detecting device, and
 generate a target along which the end attachment moves in air, based on the calculated relative positional relationship.


2. The shovel as claimed in claim i, wherein the processor is configured to move the end attachment along the generated target with an object loaded in the end attachment.

3. The shovel as claimed in claim 1, wherein the processor is configured to control a 

5 structure by controlling a control pressure introduced to a flow control valve associated with the at least one of the attachment and the upper turning structure based on the generated target.

4, The shovel as claimed in claim 1, wherein the processor is configured to calculate the position of the object of detection detected by the object detecting device, before moving the end attachment to a position above the object of detection with an object loaded in the end attachment.


5. The shovel as claimed in claim 1, wherein the processor is configured to cause a specified height set based on the generated target to be greater than a height of the object.




7. A system for a shovel, the shovel including a traveling undercarriage, an upper turning structure turnably mounted on the traveling undercarriage, an attachment including a boom attached to the upper turning structure, an arm attached to the boom, and an end attachment attached to the arm, and an object detecting device configured to detect an object of detection in an area around the shovel, the system comprising:
 a processor configured to calculate a relative positional relationship between a position at which the end attachment is located when excavation with the end attachment is completed and a position of the object of detection detected by the object detecting device, and generate a target along which the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619